Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Social Services, dated April 9, 1982 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue a grant of Aid to Families with Dependent Children on the ground that the children’s father had returned to the home and was providing sufficient support for the family’s needs. 11 Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. K The determination was supported by substantial evidence (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board ofEduc., 34 NY2d 222). We have considered petitioner’s other claims and find them to be without merit. Bracken, J. P., Niehoff, Rubin and Lawrence, JJ., concur.